Citation Nr: 1342799	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  04-12 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person or housebound status. 

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to the service-connected ischemic heart disease.

3.  Entitlement to service connection for headaches, claimed as secondary to hypertension.

4.  Entitlement to service connection for bilateral glaucoma, claimed as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his Daughter


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to August 1966.  His awards and decorations include the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied SMC for aid and attendance and housebound status.  Also on appeal is a September 2011 RO rating decision that denied service connection for hypertension, headaches and bilateral glaucoma.

The Veteran and his daughter testified in regard to the issue of entitlement to SMC in December 2010 in a hearing at the RO ("Travel Board" hearing) before a Veterans Law Judge (VLJ) who is no longer active with the Board.  The Veteran was advised in January 2013 of his entitlement to another hearing, before a currently-active VLJ, and he responded the same month that he wanted such a hearing.  The Board remanded the case in March 2013 to enable the RO to schedule the requested hearing, and in August 2013 the Veteran and his daughter testified before the undersigned VLJ in another Travel Board hearing.  Transcripts of both Travel Board hearings are of record.

The issues of entitlement to service connection for hypertension, headaches and glaucoma are addressed in the Remand that follows the Order section of the Decision below.  These issues are REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Competent medical evidence indicates the Veteran requires the regular aid and attendance of another person due to service connected disabilities.


CONCLUSION OF LAW

The requirements for SMC based on the need for the regular aid and attendance of another person are met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350, 3.352 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's decision below grants the benefit requested by the Veteran.  Therefore, no discussion of VA's duty to notify and assist is necessary.

Applicable Legal Principles

SMC is payable where a veteran has a service-connected disability or disabilities that render him so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3). 

If a veteran does not qualify for increased benefits for aid and attendance, 
increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met 
when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The following criteria are used to determine whether a claimant is in need of the regular aid and attendance of another person: the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or, a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  

It is not required that all of the conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions the veteran is unable to perform must be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as need of regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to remain in bed.  They must be based on the actual requirement of personal assistance from others. 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222 (1996).

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

The Veteran is service-connected for the following disabilities: left knee arthroplasty rated as 60 percent disabling; anxiety reaction rated as 50 percent disabling; amputation of the right foot at ankle level rated as 40 percent disabling; ischemic heart disease rated as 30 percent disabling; low back pain with muscle spasms rated as 10 percent disabling; and residual scar from artery bypass graft, rated as noncompensable (0 percent disabling).  The Veteran's combined disability rating for service-connected disabilities is 90 percent from April 2005 and 100 percent from June 2008.  The Veteran has been in receipt of a total disability rating based on individual unemployability from October 1967 until the combined 100 percent rating was assigned in June 2008.  The Veteran received SMC for housebound status during the period March 31, 2004, to April 1, 2005, during convalescence from left knee arthroplasty.  

The Veteran submitted a letter to VA in March 2005 asserting that he was currently using a walker, which allowed him to ambulate a few steps before severe back and knee pain caused him to have to rest.  The Veteran asserted he was unable to perform the following activities of daily living (ADLs) without assistance: unable to dress himself, to shower without sitting down, to sit or stand without help, to kneel, to stand more than 5 minutes or to walk as he did previously.  

The file contains a VA Aid and Attendance Questionnaire dated in June 2005, apparently filled out by the Veteran's attending VA physician, Dr. LL.  Dr. LL stated in her responses to the questionnaire that the Veteran currently had no restrictions of the upper extremities and could feed himself.  The Veteran needed help dressing (socks and pants).  The Veteran was not able to bathe himself due to left knee pain and right below-knee amputation (needed to sit and needed help with scrubbing).  The Veteran was able to leave his premises unassisted, with the assistance of a walker.  The Veteran was not bedridden and did not spend any 
time in bed between 9:00 am and 9:00 pm.  The Veteran was not hospitalized or confined to a nursing home.  The Veteran was able to attend to the needs of nature unassisted.  However, the Veteran was not able to cope with or protect himself from the ordinary hazards of daily living because of balance problems associated with his left knee disability and right below-knee amputation (BKA).  Other relevant diagnoses included bilateral carpal tunnel syndrome (CTS), hypertension, high cholesterol, coronary artery disease (CAD), gout, glaucoma, posttraumatic stress disorder (PTSD) and chronic low back pain (LBP).  The Veteran was capable of handling his own funds.

The Veteran had a VA examination in July 2005 to determine the current severity 
of his service-connected left knee and low back disabilities.  In relevant part, the Veteran reported difficulty kneeling, squatting or doing yard work.  The Veteran lived in a two-story house and had moved into the bottom floor due to difficulty climbing stairs.  He was currently using a rolling walker and a left knee brace; he reported being able to walk 100 feet before having to stop.  

The file contains a VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) that was executed by Dr. LL in July 2006.  Dr. LL noted significant restrictions of upper extremity functioning due to the nonservice-connected CTS.  The service-connected knee disabilities caused difficulty with ambulating and weight-bearing; the Veteran was able to ambulate only short distances (5-10 feet) before having to stop due to pain.  His service-connected low back pain further impaired his ability to stand for prolonged periods, and the Veteran had poor balance due to his service-connected disabilities that limited his ability to travel outside the home.  Dr. LL stated that the Veteran required the daily personal health care services of a skilled provider, without which he would require hospital, nursing home or other institutional care.  However, this opinion appears to have been based in large part on the functional limitations associated with the nonservice-connected CTS, which specifically rendered the Veteran unable to feed, dress or bathe himself or to travel outside the house without assistance. 

In his current claim for SMC, received in August 2006, the Veteran asserted having impaired mobility due to the service-connected left knee and right BKA disabilities, for which his physician had recommended he procure an electrical scooter; he also stated that his service-connected back pain had become so severe that he spent most of the day in bed.  The Veteran further asserted his nonservice-connected bilateral CTS rendered him unable to bathe, feed himself or dress himself because he was unable to use his hands.

The November 2006 rating decision on appeal denied entitlement to SMC based on a determination that the Veteran's need for assistance was primarily due to his nonservice-connected CTS, not to his service-connected disabilities.

The file includes a Medical Statement for Consideration of Aid and Attendance that was completed by Dr. LL; the statement is not dated but was received by the RO in May 2008.  Dr. LL stated therein required aid and attendance, but again this need was based primarily on the nonservice-connected CTS. 

The Veteran had a VA psychiatric examination in November 2009 in which he was noted to be currently taking an anti-depressant.  In relevant part, the examiner stated the Veteran's health issues and loss of leg limited or prevented much activity.  The examiner stated the Veteran was able to maintain minimum personal hygiene and recorded the following impairment of ADLs: prevents household chores, shopping, driving and engaging in sports/exercise or other recreational activities; moderate impairment of traveling; and, no impairment of toileting, grooming, self-feeding or bathing.  The examiner assigned a current global assessment of functioning (GAF) score of 67.

The Board notes at this point that regular VA outpatient psychiatric treatment notes before and after the November 2009 examination cited above show the Veteran has consistently demonstrated orientation times three and no significant defect in affect, mood, cognition, judgment or insight.  The Veteran has also consistently denied current homicidal or suicidal intent.  GAF scores have ranged between 60 and 70.

The Veteran's daughter submitted a letter to VA in May 2010 in support of the Veteran's claim for service connection for a left hand disability.  In relevant part, she asserted the Veteran's left hand injury caused him to require the assistance of his wife to complete ADLs such as bathing, showering, shaving, dressing, wearing his prosthesis and eating.
 
The Veteran had a VA heart examination in August 2010 that was performed primarily to determine whether service connection should be granted for his claimed ischemic heart disease.  In relevant part, the examiner stated the Veteran had very limited activities due to his left knee and right BKA disabilities, but this was not related to his CAD, which seemed to currently be stable.

The Veteran testified before the Board in December 2010 that he is unable to feed or clean himself due to weakness in his upper extremities.  His weakness in the left hand made him unable to dress himself or defend himself and also caused him to feel insecure when ambulating with his walker.  The Veteran admitted that he was able to walk, but only for short distances due to back and knee pain.  Also, if he sat for a prolonged period he would be unable to rise without assistance.  He testified that his wife helps him to walk to the toilet and to the shower, and that she has to bathe him while he sits on a chair in the shower.  The Veteran's daughter added that the reason the Veteran needs help in the shower is that he loses his balance because of the amputated right foot; the Veteran loses his balance when he removes the prosthesis to shower.  

The file contains a VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) that was executed by Dr. LL in October 2011.  Dr. LL stated the Veteran was unable to feed himself due to CTS and was unable to prepare his own meals.  She stated the Veteran needed assistance bathing due to chronic back pain, CTS and poor balance resulting from amputation.  She stated the Veteran needed help from his wife in managing medications and in managing his finances.  Dr. LL stated the Veteran's disabilities of the lower extremities resulted in difficulties with weightbearing, transferring and ambulation, while his back disability caused restriction of range of motion (ROM) and in lifting and bending.  The Veteran only left home for appointments at VA, for which he needed someone to take him.  The Veteran was only able to walk 10-15 feet, with assistive device.    

The Veteran had a VA examination for aid and attendance/housebound in October 2012, performed by a physician who reviewed the claims file.  The examiner noted the Veteran was not permanently bedridden or currently hospitalized; he was able to travel beyond his current domicile.  The Veteran reported that on a typical day he would be waited on by his family to bathe, dress, groom and toilet; he would then transfer to a recliner and watch television; his meals would be prepared for  him and his food would be cut up for him.  The Veteran reported constant imbalance affecting his ability to walk; he also described severe depression and suicidal ideation that required constant monitoring to ensure he did not attempt suicide by taking inappropriate dosages of medication.  The Veteran was observed to walk with a very unsteady, stuttering gait; he reported he could walk unassisted only within the home, with the aid of a walker; otherwise he used a wheelchair for almost all movement except for brief transfers.  He left the home only for medical appointments.  The Veteran reported his day-to-day finances were managed by his wife and daughter; he was able to participate in decisions but preferred not to because he lacked the energy due to his psychiatric symptoms.  

In sum, the examiner stated it is at least as likely as not that the Veteran requires aid and attendance on a full-time (24/7) basis due to his service-connected disabilities (lumbar spine, left knee disability, right BKA and psychiatric condition).  As rationale, the examiner stated the Veteran's back and lower extremity disabilities require someone to be in close proximity at all times for any transfers because the Veteran is unsteady and could fall.  These conditions require help with ADLs of toileting, bathing and dressing.  The Veteran's service-connected mental health condition had previously resulted in a suicide attempt and medication errors (whether accidental or intentional), and someone must be in attendance full-time to prevent accidental or intentional events that could cause self-harm.  Also, the Veteran's nonservice-connected CTS prevents self-feeding.

On review of the record, the Board finds the evidence supports a conclusion that the Veteran is in need of aid and attendance due to his service-connected disabilities.  In this regard, the October 2012 examiner cites nonservice-connected CTS as the reason the Veteran cannot feed himself, but this is only one of the elements cited in 38 C.F.R. § 3.352(a).  The examiner has adequately explained why the Veteran requires the regular attendance of another person to transfer, toilet, dress and bathe due to instability, and to monitor medications due to psychiatric symptoms.  This is sufficient for a favorable determination of SMC for aid and attendance in this case.  Turco, 9 Vet. App. 222.

In arriving at his favorable opinion as noted above, the VA examiner is shown to have been fully informed of the pertinent factual premises (i.e., medical history) of the case; he also provided a fully articulated opinion supported by a reasoned analysis; the examination report is accordingly deemed to be probative of the issue on appeal before the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Further, the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

In sum, although the examiner remarked that the Veteran's CTS is an additional factor causing him to need the aid and attendance of another, the baseline criteria for aid and attendance due solely to service-connected disabilities is shown.  Accordingly, the criteria for SMC based on the need for aid and attendance are 
met and the appeal is granted.  As SMC based on aid and attendance is a greater benefit than SMC based on being housebound, no further discussion concerning housebound status is required.  Benefit of the doubt has been resolved in favor of the Veteran. 


ORDER

Entitlement to SMC based on the need for aid and attendance of another person is granted.


REMAND

The Veteran's claims for service connection for hypertension, headaches and bilateral glaucoma were denied by a rating decision in September 2011.  The Veteran submitted a timely Notice of Disagreement (NOD) in October 2011.  The RO issued a Statement of the Case (SOC) in May 2013, and the Veteran thereafter submitted a timely Substantive Appeal in June 2013.  These issues are accordingly on appeal before the Board.

In his Substantive Appeal the Veteran requested a Travel Board hearing.  Whereas his Travel Board hearing in August 2013 addressed only the issue of entitlement to SMC, the file must be returned to the Originating Agency at this point to afford the Veteran the requested Travel Board hearing on the other issues.

Accordingly, this case is REMANDED to the RO for the following action:

Schedule the Veteran for a Travel Board hearing at the RO, in accordance with his request.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

	

____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


